Citation Nr: 1235806	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  07-20 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUES

1.  Entitlement to payment or reimbursement for unauthorized private medical services the Veteran received at Strong Hospital on February 16, 2006; February 21 2006; February 23, 2006; March 23, 2006; March 28, 2006; March 29, 2006; and April 5, 2006; and at Thompson Hospital on May 14, 2006.

2.  Entitlement to payment or reimbursement for unauthorized private medical services the Veteran received at Thompson Hospital on May 23, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of determinations made by the Department of Veterans Affairs (VA) Medical Center (VAMC) located in Canandaigua, New York, that denied the Veteran's claim for reimbursement for, or payment of, unauthorized medical expenses.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A hearing was scheduled for May 2010.  Due to a vehicle breakdown, the Veteran was unable to attend the scheduled hearing.  An April 2012 letter informed the Veteran that he was rescheduled for a hearing in May 2012.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested additional rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either substantively duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to reimbursement for, or payment of, unauthorized medical expenses incurred at Strong Hospital on February 16, 2006; February 21 2006; February 23, 2006; March 23, 2006; March 28, 2006; March 29, 2006; and April 5, 2006; and at Thompson Hospital on May 14, 2006, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  On May 23, 2006, the Veteran was treated at Thompson Hospital for non-preauthorized (by VA) treatment for gastrointestinal symptoms.  

2.  At that time the Veteran did not receive care for a service-connected disability or for a non-service connected disability associated with and aggravating a service-connected disability; he was not totally disabled due to service connected disability; he was not participating in a vocational rehabilitation program; and he had Medicare Part A health insurance coverage .


CONCLUSION OF LAW

The criteria for establishing entitlement to payment or reimbursement of unauthorized private medical expenses are not met for the treatment the Veteran received at Thompson Hospital on May 23, 2006.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 17.120, 17.1000, 17.1001, 17.1002 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, with implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), VA has specific duties to notify and assist claimants in the development of claims.  Because the claim in this case is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding the fact that the VCAA is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the appellant has had a fair opportunity to present arguments and evidence in support of his claim for reimbursement of medical expenses.  In short, the Board concludes from that review that the requirements for the fair development of the appeal have been met in this case.  

Every possible avenue of assistance has been explored, and the Veteran has received ample notice of what might be required or helpful to his case.  The Veteran was provided several opportunities to provide pertinent evidence in support of his claim and he has provided pertinent evidence and argument in response to these overtures.  Under the circumstances, the Board's decision to proceed in adjudicating this claim does not therefore prejudice the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background and Analysis

On May 23, 2006, the Veteran arrived at Thompson Hospital in a private vehicle.  He complained of generalized abdominal pain.  He related that he had nausea, vomiting, and diarrhea.  The attending physician gave a diagnosis of gastroenteritis and discharged the Veteran home.

In claims involving payment/reimbursement by VA for medical expenses incurred for treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54; see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If payment was not pre-authorized, the analysis then proceeds to whether payment or reimbursement for the non-preauthorized services is warranted.  

In an April 2007 statement, the Veteran asserted that his VA doctor told him to go to Thompson Hospital's emergency room for his digestive problems "if it was the week-end [sic]."  The Veteran has not claimed that he had (or sought) prior authorization from VA for non-VA care for digestive problems during regular weekdays.  May 23, 2006, was a Tuesday.  As such, it is not in dispute that no private medical treatment administered on May 23, 2006, was pre-authorized by VA.  [Parenthetically, the Board recognizes that in an April 2007 statement, the Veteran stated that his VA doctor advised him to receive treatment at Strong Hospital for his lung disease because the VAMC Syracuse had no pulmonary doctors who could treat his particular lung disease.  This claim of authorization is not limited to weekends.  However, this claim of authorization is limited to pulmonary problems, and the May 23, 2006 treatment discussed here was for digestive problems.  The Veteran's claim for entitlement to payment or reimbursement for unauthorized private medical services dates for pulmonary problems (on both weekdays and weekends) and for digestive problems (during the weekend only) are discussed in the Remand section below.]

When a veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that provide for payment or reimbursement for the medical expenses thus incurred, 38 U.S.C.A. §§ 1725 and 1728.  Which statute applies is generally dependent on whether he has an adjudicated service-connected disability.  

The Veteran has no service connected disabilities.  Likewise, he does not allege, nor does the record show, that he was participating in a vocational rehabilitation program.  As the medical treatment in question was not for a service-connected disability (or a non-service connected disability aggravating a service-connected disability), as the Veteran is not totally disabled due to service-connected disability, and as he was not participating in a vocational rehabilitation program, the criteria for payment or reimbursement under 38 U.S.C.A. § 1728 are not met.  

The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those veterans who are active VA health-care participants (enrolled in the annual patient enrollment system and recipients of VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment and not eligible for reimbursement under 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725.  

The circumstances under which entitlement to payment or reimbursement may be provided under § 1725 are highly limited.  To establish entitlement under this statute, each of the following conditions must be met: 

(a) The emergency services were provided in a hospital emergency department or a similar facility providing emergency care; 

(b) A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health; 

(c) A VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized).  

(e) The veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C., Chapter 17 within two years before the non-VA emergency treatment; 

(f) The veteran is financially liable to the non-VA provider of the emergency treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) The veteran has unsuccessfully exhausted claims reasonably available against a third party in the case of an accident or work-related injury; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728.  

38 C.F.R. § 17.1002 (2011).  Since all criteria must be met to establish entitlement, if there is a failure to satisfy any single criterion, the claim must be denied.  

The term "health-plan contract" includes an insurance policy or contract, medical or hospital service agreement, or similar arrangement under which health services for individuals are provided or the expenses of such services are paid; an insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395(c), which refers to the Medicare program administered by the Social Security Administration); certain State plans for medical assistance; and workers' compensation laws or plans.  38 U.S.C.A. § 1725(f)(2); 38 C.F.R. § 17.1001(a).  

The instant claim for reimbursement (for Tuesday, May 23, 2006) has been denied, in part, based on findings that he has coverage under a health-plan contract for payment or reimbursement for the emergency treatment.  The record shows that the Veteran had Medicare Part A coverage.  Consequently, the Veteran does not meet requirement (g) of those listed above.  See 38 U.S.C.A. § 1725(f)(2); 38 C.F.R. §§ 17.1001(a), 17.1002 (2011).  Hence, he is barred from this benefit sought as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal to establish entitlement to payment or reimbursement for unauthorized private medical services the Veteran received at Thompson Hospital on May 23, 2006, is denied.


REMAND

The remaining issue before the Board is the Veteran's entitlement to payment or reimbursement of medical expenses he incurred at Strong Hospital on February 16, 2006; February 21 2006; February 23, 2006; March 23, 2006; March 28, 2006; March 29, 2006; and April 5, 2006; and at Thompson Hospital on May 14, 2006.  

As noted above, in an April 2007 statement, the Veteran asserted that his VA doctor told him to go to Thompson Hospital's emergency room for his digestive problems "if it was the week-end [sic].  On May 14, 2006, the Veteran was seen at Thompson Hospital for abdominal pain.  May 14, 2006, was a Sunday.  As such, the Veteran has essentially asserted that his non-VA treatment at Thompson Hospital on May 14, 2006, was pre-authorized by VA.

Additionally, in an April 2007 statement, the Veteran stated that his VA doctor advised him to receive treatment at Strong Hospital for his lung disease because the VAMC Syracuse had no pulmonary doctors who could treat his particular lung disease.  As such, the Veteran has essentially asserted that his non-VA treatment on at Strong Hospital on February 16, 2006; February 21 2006; February 23, 2006; March 23, 2006; March 28, 2006; March 29, 2006; and April 5, 2006, was pre-authorized by VA.

According to the statement of the case, the Veteran's claim for payment or reimbursement of medical expenses incurred at Strong Hospital on February 16, 2006; February 21 2006; February 23, 2006; March 23, 2006; March 28, 2006; March 29, 2006; and April 5, 2006; and at Thompson Hospital on May 14, 2006 has been denied based on findings (1) that the treatment was not pre-authorized by VA and (2) that he had insurance coverage (i.e., Medicare).  However, it is alleged that his treatment was in fact pre-authorized by VA (in which case the bases for the denial of reimbursement would not apply).  

Consequently, the following questions must be addressed: (1) Were the services the Veteran received at Strong Hospital on February 16, 2006; February 21 2006; February 23, 2006; March 23, 2006; March 28, 2006; March 29, 2006; and April 5, 2006; and at Thompson Hospital on May 14, 2006, pre-authorized by VA?  (2) If not, is reimbursement nonetheless warranted (to include the matters of whether or not there was a medical emergency, and whether the Veteran had insurance coverage) ?  As the record is unclear as to what, if anything, was pre-authorized when the received treatment on the aforementioned dates, further development of the evidentiary record is clearly indicated.  

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should associate with the record complete copies of reports/notations of any (and all) communications between the VAMC and the Veteran before the Veteran' treatment at Strong Hospital on February 16, 2006; February 21 2006; February 23, 2006; March 23, 2006; March 28, 2006; March 29, 2006; and April 5, 2006; and at Thompson Hospital on May 14, 2006.  In particular, the VAMC should attempt to verify the Veteran's assertion that his VA doctor, Dr. Reddy, authorized treatment at non-VA facilities for his digestive problems and his lung disease.

2.  With appropriate releases from the Veteran, the VAMC should secure for the record from Strong Hospital and Thompson Hospital complete copies of all records/communications in their possession regarding any contacts with VA pertaining to the Veteran's admissions at Strong Hospital on February 16, 2006; February 21 2006; February 23, 2006; March 23, 2006; March 28, 2006; March 29, 2006; and April 5, 2006; and at Thompson Hospital on May 14, 2006 (and the treatment he received on those dates).  Of particular interest are any records pertaining to VA pre-authorization for treatment at Strong Hospital and Thompson Hospital (i.e., indicating whether such was sought/provided).   

3.  The VAMC should arrange for any further development indicated, and then readjudicate the Veteran's claim for reimbursement (addressing first the allegation that the services the Veteran received at Strong Hospital on February 16, 2006; February 21 2006; February 23, 2006; March 23, 2006; March 28, 2006; March 29, 2006; and April 5, 2006; and at Thompson Hospital on May 14, 2006, were pre-authorized, and if not whether reimbursement for unauthorized medical expenses is warranted).  If it remains denied, the VAMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


